In the Supreme Court of Georgia



                                     Decided: February 15, 2022


                    S21A0935. SHELTON v. STATE.


      LAGRUA, Justice.

      Appellant James Shelton was convicted of malice murder in

connection with the death of Manuel “Manny” Palmer. 1 Appellant

contends on appeal that (1) the trial court erred in denying his



      1 The crimes occurred on April 28, 2017. On June 29, 2018, a Douglas
County grand jury indicted Appellant for malice murder, felony murder, and
aggravated assault. At a trial from June 3 to 7, 2019, a jury found Appellant
guilty of all counts. The trial court sentenced Appellant to serve life in prison
for malice murder and purported to merge the aggravated assault count into
the felony murder count. However, the felony murder count was vacated by
operation of law. See Malcolm v. State, 263 Ga. 369, 372 (4) (434 SE2d 479)
(1993).    Accordingly, the trial court should have merged Appellant’s
aggravated assault count into the malice murder count, not the felony murder
count. See id. However, this merger error makes no practical difference. See
Marshall v. State, 309 Ga. 698, 700 (2) (848 SE2d 389) (2020).
       Appellant filed a motion for new trial on June 25, 2019, which he
amended on January 27, 2020. After a hearing on March 9, 2020, the trial
court denied the motion for new trial on January 19, 2021. On February 16,
2021, Appellant filed a notice of appeal to the Court of Appeals, which then
transferred the case to this Court on March 23, 2021. The appeal was docketed
to the August 2021 term of this Court and submitted for a decision on the
briefs.
motion for directed verdict and (2) trial counsel was constitutionally

deficient for failing to obtain a psychologist’s evaluation regarding

his criminal responsibility.        For the reasons outlined below, we

affirm.

      1. Viewed in the light most favorable to the jury’s verdicts, the

evidence presented at trial showed that Juanita Wix and Palmer

were neighbors and that Juanita was Palmer’s landlord. On April

28, 2017, Juanita was returning home after dark. As she drove up

to her home, she noticed that Palmer’s home on Vansant Road was

completely dark with its front door ajar. According to Juanita, “this

was very out of [Palmer’s] usual routine.”2 Thus, at 10:38 p.m., she

called the Douglas County Sheriff’s Office.

      Ten minutes later, the police arrived at Palmer’s home and

found Palmer inside unconscious on the floor, still breathing but

with a roofing hammer protruding from his head. EMTs transported

him to the hospital, where he died on May 5, 2017. The medical


      2 Juanita testified that Palmer typically would turn on both an internal
and an external light around 9:00 p.m., just prior to going to bed with the doors
closed.
                                       2
examiner testified that there were no defensive wounds found on

Palmer’s body and that the cause of death was sharp-force injury of

the head and delayed complications, including intracranial pressure

and bleeding. The manner of death was homicide.

     Crime scene investigators were unable to identify any

fingerprints on the roofing hammer.              Clifford Wiley, who

occasionally employed Palmer, testified that the roofing hammer

found in Palmer’s head was the one that he previously gave to

Palmer.

         On the night of the murder, investigating officers interviewed

neighbors, including Juanita and Mary Wix. 3 According to Juanita,

she had seen Palmer and Appellant moving scrap metal and other

materials to Palmer’s home earlier in the day. Stephen Hughes, who

worked with Appellant, testified that Appellant and Palmer were

good friends who worked together and lived within walking distance

of one another.     Hughes testified that Palmer would often give



     3 Mary and Juanita Wix are not related and lived in separate homes in
the area.
                                    3
Appellant rides because Appellant did not own a car. On the day of

the murder, Appellant approached Juanita while he was moving the

scrap metal with Palmer and asked if he could park a trailer in front

of Palmer’s home because Appellant was being evicted. Appellant’s

girlfriend at the time, Cathy Vinyard, later told police officers that

Appellant had found an eviction notice on his mobile home, and he

wanted to “go up to the courthouse so that he [could] file a notice

with the courthouse fighting the eviction.” 4 Juanita told Appellant

that he could not park the trailer on Palmer’s property and that he

had to remove the material from in front of Palmer’s home.

     Mary, who lived next door to Palmer, told police officers that

she saw Palmer and Appellant in Palmer’s car earlier in the day.

She testified that she saw the two of them moving scrap material

during the day and placing the material between her house and

Palmer’s mobile home. She testified that they were moving the

material from Appellant’s home because Appellant “had to move


     4  Vinyard was not a witness at trial; this fact was established through
the testimony of Sergeant Kenneth Aycock, the lead investigator who
interviewed Vinyard.
                                     4
out.” Mary testified that Palmer and Appellant had moved material

onto her property before and that she had issues in the past with

this because it was messy. She approached the two men about this

as they were moving material, and she noted that as she

approached, they were “fussing” and “arguing.” She also saw them

haul Palmer’s disabled car away on a trailer in order to sell it. Based

on this information, the police officers identified Appellant as a

person of interest.

     Based on information that Appellant and Palmer were

scrapping Palmer’s car, the police retrieved security video from

Alsobrooks Recycling. Security video recordings presented to the

jury showed Appellant and Palmer arriving at Alsobrooks at 2:50

p.m. on the day of the murder, scrapping Palmer’s disabled car at

3:09 p.m., and receiving money in exchange for the car. Appellant

and Palmer then went to the Douglas County Magistrate Court.

Court records show that by 4:00 p.m., Appellant had filed an answer

and counterclaim to the eviction notice he had received.

     Shortly after 5:00 p.m., Appellant and Palmer were seen on a

                                  5
security video recording from a nearby RaceTrac gas station5

entering the station’s convenience store.           Appellant was seen

wearing a dark shirt, blue jeans, and dark shoes. The video showed

Palmer and Appellant each making purchases around 5:10 p.m. and

exiting the convenience store by 5:11 p.m. Crime scene investigators

found a RaceTrac receipt in Palmer’s car that showed a five-dollar

gas purchase made around the time that Palmer and Appellant were

seen on the security video at the RaceTrac.

     According to Juanita, Palmer came to visit her alone at her

home between 5:00 and 6:00 p.m. to drop off some of the money he

obtained from scrapping his car. 6 She testified that Palmer told her

that he was going to stop talking or associating with Appellant and

that he was “giving up the partying lifestyle.” Tessa Watkins, a

neighbor, testified that Appellant and Palmer frequently drank and

partied together at Appellant’s home. According to Juanita, Palmer


     5  The record indicates that the RaceTrac gas station was between the
courthouse and Appellant’s home.
      6 Juanita had agreed to sell a truck to Palmer, for which Palmer would

pay her whenever he could.

                                     6
informed her during their conversation that he was either going to

tell or had already told Appellant of his intention to stop associating

with him. 7 At the end of their conversation, which lasted about an

hour, Palmer told her that he was going to stop by Ingles.

      Around 6:45 p.m., Palmer was seen in a security video

recording from a nearby Ingles store making a purchase. Crime

scene investigators found an Ingles receipt in Palmer’s yard and

unopened groceries from Ingles on the floor in Palmer’s home.

According to the Ingles receipt, a variety of groceries was purchased

at 6:55 p.m.

      Around 7:00 p.m., William Watkins, a neighbor of Palmer’s,

saw him returning to his home carrying Ingles bags. Palmer was

not seen again until the police found him after the assault.

      A security video recording from Sheehan Metal Products,

which is within walking distance of Palmer’s home, recorded


      7 At trial, Juanita testified that Palmer “said that he was going to tell”
Appellant about his desire to stop partying with Appellant. But during her
police interview in the month after the crime, she told police that Palmer had
already communicated this to Appellant by the time they spoke that afternoon.

                                       7
Appellant walking on Vansant Road towards Palmer’s home at 7:20

p.m. 8 In the security video, Appellant is seen wearing the same dark

shirt, blue jeans, and dark shoes that he was wearing in the

RaceTrac convenience store.

     The Smith family — husband and wife Brandon and Brooke,

and Brandon’s brother Dylan — lived together in a mobile home that

they rented from Appellant; they lived about 100 yards away from

where Appellant lived. Brandon and Brooke were at home when

Appellant showed up at their home around 6:00 p.m., drunk and

weeping. Appellant stated that he was going to die and that doctors

told him he had only six months to live.           According to Brooke,

Appellant stayed for about 30 to 40 minutes and then left. Appellant

was not at the house when Brooke left for work around 8:00 or 9:00

p.m., and she did not see Appellant again until the next day.

However, Brandon testified that Appellant was at the Smith home

when he went to sleep around 11:00 p.m.


     8   The timestamp on the recording was 7:04 p.m., but two witnesses
testified that the timestamp on the security video was 16minutes behind real
time.
                                     8
     Dylan saw Appellant and Palmer together on the day of the

murder and testified that the two seemed “normal” at the time.

When Dylan later returned to the Smith home between midnight

and 1:00 a.m., he found Appellant sleeping on the floor inside

Dylan’s room. Appellant told Dylan that someone was looking for

him, which Dylan understood to mean law enforcement.

     The next morning, when Brandon awoke around 10:30 a.m.,

Appellant was still at the Smith home. Appellant then left for about

five or ten minutes, and when he returned, he asked Brandon to take

him to the hospital. Appellant did not tell Brandon why he needed

to go to the hospital. Appellant also asked Dylan if he could borrow

some clothes, and Dylan lent Appellant a pair of brown shorts.

     Brandon took Appellant to the hospital around 1:00 p.m. A

security video recording from the WellStar Hospital in Douglasville

showed Appellant in a white shirt, brown shorts, black shoes, and a

hat entering the emergency room front desk area at 1:38 p.m.

     Two days later, a Douglas County Sheriff’s deputy was at the

hospital for an unrelated matter. The deputy – who had received an

                                 9
email that included a picture of Appellant and named him as a

person of interest – saw Appellant in the hospital’s psychiatric ward

and notified Sergeant Kenneth Aycock, who was leading the

investigation into Palmer’s murder.

     Aycock went to the hospital on the same day to interview

Appellant. Aycock testified that he asked Appellant “if he had heard

about his friend getting hurt,” and Appellant “stated no without

asking [Aycock] or even knowing who [Aycock] was talking about.”

Aycock then told Appellant that he was referring to Palmer.

Appellant told Aycock that the last time he saw Palmer was when

they scrapped Palmer’s car. He said that he and Palmer then went

to the courthouse to file the counterclaim to Appellant’s eviction

notice. Appellant told Aycock that he and Palmer then returned to

Appellant’s home and that Palmer left after “a short period of time.”

Appellant told Aycock that he then went to the Smiths’ home for the

remainder of the night and stayed until the next day. Aycock noted

that during this interview, Appellant was very talkative when

discussing fishing and other topics, but “just got quiet every time

                                 10
[Aycock] asked him a direct question about Palmer.”

     Aycock obtained a search warrant for Appellant’s personal

belongings that he had at the hospital, as well as for Appellant’s

DNA. He retrieved Appellant’s clothing and cell phone from hospital

staff and obtained a buccal swab from Appellant to test for

Appellant’s DNA. Aycock recovered brown cargo shorts, black shoes,

a belt, and a hat. 9 Aycock also obtained and executed a search

warrant for Appellant’s home, seeking clothing either matching

what Appellant was wearing in security camera footage or

containing bloodstains. Aycock retrieved a black shirt, black shoes,

and a pair of jeans. Palmer’s DNA was not found on any clothing

recovered either from the hospital or from Appellant’s home.

     Aycock also submitted Appellant’s cell phone to a forensics lab.

The data extracted from the phone showed that Appellant’s phone

made several calls on the night that Palmer was killed. At 7:01 p.m.,

Appellant’s phone called Palmer’s phone, and the phone call lasted



     9  The white shirt that Appellant was seen wearing in the hospital
security video recording was not recovered.
                                  11
58 seconds. At 7:05 p.m., Appellant’s phone made an 18-second

phone call to Hughes, who testified that Appellant told him during

the call that he was being evicted and was “sort of disturbed about

it.”   At 7:06 p.m., Appellant’s phone called a phone number

associated with a man named Larry Pierce; this phone call did not

connect. Finally, at 7:10 p.m., Appellant’s phone placed a 19-second

call to Palmer’s phone. After this call, Appellant’s phone was turned

off and no other phone calls were made. When Aycock recovered

Appellant’s phone from the hospital two days later, the phone was

still turned off. The cell tower information from the phone calls

made between 7:01 and 7:10 p.m. placed Appellant within the area

of his home and Sheehan Metal Products. The evidence at trial

showed that calls made from Appellant’s cell phone during this time

would have pinged off the same cell phone tower regardless of

whether they were placed at Palmer’s home, Appellant’s home, or

the Smith home.

       On May 15, two weeks after Aycock’s interview with Appellant

at the hospital, Aycock encountered Appellant at the Douglas

                                 12
County courthouse, where Appellant was appearing for proceedings

related to his eviction. Aycock asked Appellant to return with him

to the police station.       At the police station, Aycock interviewed

Appellant, and Appellant repeated his previous alibi that he was at

the Smith home all of Friday night. By this time, the police had

obtained and reviewed the surveillance video from Sheehan Metal

Products, which showed Appellant walking down Vansant Road

towards Palmer’s home at 7:04 p.m.

     During the interview, Aycock asked about the clothes that

Appellant was wearing on the night of the murder and why

Appellant had asked to borrow clothes from Dylan on the morning

that Appellant visited the hospital. Appellant had no explanation

about what happened to the clothes he was wearing on the night of

the murder.        Aycock also asked whether Appellant knew why

Palmer’s blood had been found on Appellant’s shoes.10 Appellant

responded that Palmer had cut his finger while in Appellant’s yard

and blood splattered on his shoes. Aycock then asked Appellant


     10   Palmer’s blood was not actually found on Appellant’s shoes.
                                       13
what he knew about Palmer’s death. Appellant explained that he

heard that Palmer was “robbed and left in a ditch,” that Vinyard had

told him that Palmer had been hit in the head with something, and

that he understood police to be looking for a murder weapon “like a

machete or a hammer.” After this line of questioning, Appellant said

he needed to take a smoke break and left the room for about 12

minutes. After he returned, Aycock continued the interview for

about 15 minutes. Towards the end of the interview, Aycock began

to inquire into Appellant’s mental health, at which point Appellant

ended the interview and left.

     The police continued the investigation, and on June 8, 2018,

more than a year after Palmer’s death, an arrest warrant for

Appellant was issued. Police officers contacted Appellant’s family

members to determine his whereabouts. On June 9, police officers

discovered that Appellant had been admitted into a Paulding

County hospital for a psychological evaluation.     Appellant was

arrested at the hospital.

     After Appellant was arrested, Aycock obtained and executed a

                                14
search warrant for Appellant’s complete medical history. According

to Aycock, Appellant’s medical records showed that on April 29,

2017, the day after Palmer was attacked, Appellant checked into the

WellStar Douglasville hospital for neck, back, and wrist pain,

claiming that he fell out of the back of a pickup truck. The medical

records did not show evidence of any injury, but when Appellant was

going to be discharged, he refused and stated that he would “jump

out in front of a car” if he was discharged. Doctors placed Appellant

on suicide watch and transferred him to Cobb Behavioral Health

Crisis Center. He was later discharged. The medical records also

show that on May 19, 2017, four days after Aycock encountered

Appellant at the courthouse and interviewed him at the police

station, Appellant checked into a hospital stating that he was

“feeling depressed, not in his right mind, and that he would walk out

in front of traffic.” Aycock also testified that on June 9, 2018, one

day after police officers called Appellant’s family to pursue his arrest

warrant, he checked into the hospital stating that he was going to

commit suicide.

                                  15
      2. Appellant first contends that the trial court erred when it

denied his motion for a directed verdict of acquittal at the close of

the State’s evidence. He argues that the evidence presented was

insufficient to establish the elements of malice murder because the

evidence failed to place Appellant at the crime scene. We disagree. 11

      A court may direct a verdict of acquittal where there is no

conflict in the evidence and, with all reasonable deductions and

inferences, the evidence demands a verdict of acquittal. See OCGA

§ 17-9-1 (a). “The standard of review for the denial of a motion for a

directed verdict of acquittal is the same as for determining the

sufficiency of the evidence to support a conviction.” Fitts v. State,

312 Ga. 134, 141 (3) (859 SE2d 79) (2021). Under that standard,

“the relevant question is whether, after viewing the evidence in the

light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a




      11 Appellant’s challenges to the guilty verdicts on his felony murder and
aggravated assault counts are moot because, as outlined in footnote 1 above,
those counts were vacated or merged. See Kemp v. State, 303 Ga. 385, 388 (1)
(a) n.2 (810 SE2d 515) (2018).
                                      16
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (III) (B)

(99 SCt 2781, 61 LE2d 560) (1979) (emphasis in original); see also

Thompson v. State, 302 Ga. 533, 536 (II) (807 SE2d 899) (2017).

     Upon review, the evidence presented in this case was sufficient

to sustain Appellant’s conviction for malice murder. The jury was

authorized to find that Appellant was seen with Palmer throughout

the afternoon of the murder; was arguing and became upset with

Palmer on that day; called Palmer and several others, in an agitated

state, around the time that Palmer was last seen alive; made a final

call to Palmer before turning his phone off; feared capture by police

on the night of Palmer’s murder; changed clothes after believing

someone was looking for him; and was engaging with police during

his interview except when asked about Palmer’s murder, at which

point Appellant became quiet or nonresponsive.

     Further, the jury was entitled to disbelieve Appellant’s claim

that he remained at the Smith home for the entirety of the evening

of the murder. Security recordings from Sheehan Metal Products

showed Appellant walking toward Palmer’s house around the time

                                 17
that Palmer was last seen alive and after Appellant first appeared

at the Smith home. And although Brooke and Brandon confirmed

that Appellant came to their home around 6:00 p.m., Brooke also

testified that Appellant left the home about 30 minutes later. Thus,

the jury was authorized to believe that Appellant was not only

walking towards Palmer’s home around the time that Palmer was

last seen alive, but also that he repeatedly lied about it to the police

when he was interviewed.

     Taken together, we conclude that the evidence was sufficient

to authorize the jury to find Appellant guilty of the crimes for which

he was convicted. See Sapp v. State, 300 Ga. 768, 769 (798 SE2d

226) (2017) (evidence was sufficient to deny motion for directed

verdict where appellant was seen in a security camera recording

near where the victim was found, and appellant appeared nervous

and sweaty and changed clothes after the murder). Accordingly, the

trial court did not err in denying Appellant’s motion for a directed

verdict, and this enumeration fails.

     3. Appellant next contends that his trial counsel provided

                                  18
constitutionally ineffective assistance by failing to pursue a

psychological evaluation that would determine Appellant’s criminal

responsibility at the time of the crime. This enumeration fails.

     (a) Appellant was represented by lead trial counsel Christian

Bonet and co-counsel James Kiger.       Prior to trial, trial counsel

requested, and the trial court entered, an order for a psychological

evaluation to determine (1) Appellant’s competency to stand trial

and (2) Appellant’s criminal responsibility or sanity at the time of

the crime. A licensed psychologist from the Georgia Department of

Behavioral Health and Developmental Disabilities (“DBHDD”)

began that evaluation on July 31, 2018.

     During the evaluation, Appellant told the evaluator that he

had attention deficit hyperactivity disorder (“ADHD”) and memory

problems; that he had been “physically, mentally, and sexually

abused”; that he had a history of suicide attempts and self-injurious

behavior since he was nine years old; and that he experienced both

depressive and psychotic symptoms.        Appellant claimed that he

heard voices and noises that others did not hear, but “when [the

                                 19
evaluator] asked to provide an example, he stated, ‘I’m not

answering because you gave me the option not to,’ . . . [and] he

spontaneously stated, ‘I see things like an aura around people when

no one is there . . . in the air.    Right now I’m seeing the static

channel.’” Appellant also stated during the evaluation that he often

“smell[ed] colors.”

     When reviewing Appellant’s mental health history, the

evaluator determined that Appellant had been admitted to a

hospital three times since 1991 for mental health reasons. But the

evaluator also noted that Appellant’s description of his mental

symptoms at the time of the court-ordered evaluation was not

typical and that his descriptions were “inconsistent with his history

and observed general functioning.” The evaluator administered the

Miller-Forensic Assessment of Symptoms Test “to assess whether

[Appellant] was exaggerating/feigning his symptoms.” The results

indicated that he was “likely falsely reporting symptoms of mental

illness.”

     During the competency portion of the evaluation, Appellant

                                    20
was able to describe, define, and understand various aspects of

court, the adversarial nature of legal proceedings, and certain legal

terms (such as guilty, not guilty, plea bargain, and evidence). The

evaluator also explained the not guilty by reason of insanity

(“NGRI”) defense to Appellant. See OCGA §§ 16-3-2 12 and 16-3-3. 13

Appellant understood that the defense meant “you did it but didn’t

know it because you were not in your right mind [due to a mental

illness].” Appellant also stated that the defense “was an alternative

to resolving his case but wanted to discuss this with his attorney

prior to considering this defense.” Accordingly, the evaluator did not

proceed with the second portion of the evaluation that would have

assessed Appellant’s criminal responsibility at the time of the crime.

      The evaluator ultimately concluded that Appellant was



      12  OCGA § 16-3-2 provides: “A person shall not be found guilty of a crime
if, at the time of the act, omission, or negligence constituting the crime, the
person did not have mental capacity to distinguish between right and wrong
in relation to such act, omission, or negligence.”
       13 OCGA § 16-3-3 provides: “A person shall not be found guilty of a crime

when, at the time of the act, omission, or negligence constituting the crime, the
person, because of mental disease, injury, or congenital deficiency, acted as he
did because of a delusional compulsion as to such act which overmastered his
will to resist committing the crime.”
                                       21
competent to stand trial but made no conclusion as to Appellant’s

criminal responsibility. However, she noted that “[i]f Mr. Shelton

plans to pursue an NGRI defense, I respectfully request DBHDD be

notified so the [criminal responsibility] evaluation can be

scheduled.”   Appellant’s trial counsel did not reach out to the

evaluator again about the criminal responsibility portion of the

evaluation, and Appellant now asserts that this amounted to

ineffective assistance of counsel.

     (b) To prevail on a claim of ineffective assistance of counsel, a

defendant must show both that his counsel’s performance was

deficient and that the deficient performance resulted in prejudice to

the defendant. See Strickland v. Washington, 466 U.S. 668, 687 (III)

(104 SCt 2052, 80 LE2d 674) (1984); Valentine v. State, 293 Ga. 533,

537 (3) (748 SE2d 437) (2013). To prove deficiency, Appellant must

show that his counsel “performed [their] duties at trial in an

objectively unreasonable way, considering all the circumstances,

and in the light of prevailing professional norms.” Valentine, 293

Ga. at 537 (3).     To prove prejudice, Appellant must show “a

                                     22
reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different. A reasonable

probability is a probability sufficient to undermine confidence in the

outcome.” Strickland, 443 U. S. at 694 (III) (B). If an appellant fails

to meet the burden of proving either prong of the Strickland test, we

need not examine the other prong. See Sullivan, 308 Ga. at 510 (2).

We conclude that Appellant has failed to show prejudice.

     Even assuming that trial counsel performed deficiently by

failing to pursue a psychological evaluation that indicated

Appellant’s criminal responsibility at the time of the crime,

Appellant has failed to show that any such deficiency would have

prejudiced his case. “In Georgia, a defendant is presumed to be

sane.” McElrath v. State, 308 Ga. 104, 106 (1) (b) (839 SE2d 573)

(2020). Further, “[t]he burden is on the defendant to show that he

has a mental condition that should have been investigated and

offered as proof of a defense to criminal liability or of his

incompetence to stand trial.” Valentine, 293 Ga. at 537 (3) (citation

and punctuation omitted). “It is not enough to show merely that

                                  23
counsel unreasonably failed to inquire into [Appellant’s] mental

state — he must show a reasonable probability that such an

evaluation would have affected the outcome at trial.” Id.

     While the psychological evaluator noted that Appellant

claimed a history of mental health problems and delusions during

his psychological evaluation, the psychological evaluator also

determined that Appellant was likely feigning mental health illness

symptoms. Also, Appellant failed to present any evidence at the

motion for new trial hearing indicating that Appellant was in fact

suffering from mental illness at the time of the crime such that he

would be able to avoid criminal responsibility. See Valentine, 293

Ga. at 537 (3) (the appellant “presented no expert testimony showing

what a pretrial evaluation could have revealed which would have

been favorable to the defense had counsel requested one”).

Therefore, Appellant has failed to establish that there is a

reasonable probability that the result of his trial would have been

different had his trial counsel requested an evaluation regarding his

criminal responsibility at the time of the crime. See Mims v. State,

                                 24
304 Ga. 851, 855-856 (2) (a) (823 SE2d 325) (2019) (“Mims has not

shown what the result of any additional examination would have

been, and thus fails to show that the result of her trial would have

been different if such an evaluation had been pursued.” (citation

omitted)). Accordingly, this enumeration of error fails.

     Judgment affirmed. All the Justices concur.




                                 25